DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
The foreign priority document JP 2018-005265 filed on January 17, 2018 has been received and it is acknowledged.

Claim Objections
Claims 1-6 and 8 are objected to because of the following informalities: 
The limitation: “a current collector that has a terminal connection hole and that is electrically connected to the positive-electrode sheet or the negative-electrode sheet, and a tapered portion that is formed around the terminal connection hole and that has an inner diameter” in claim 1 should read “a current collector that has a terminal connection hole and a tapered portion, and that is electrically connected to the positive-electrode sheet or the negative-electrode sheet, and the tapered portion is formed around the terminal connection hole and has an inner diameter”.
The limitation “a tapered portion is formed around the terminal connection hole” in claim 8 should be amended to recite “a tapered portion of the current collector is formed around the terminal connection hole”.
These amendments are suggested in order to show clearly that the current collector includes the tapered portion (see par.0008, par.0039, and fig.8A).
Claims 2-6 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.
Allowable Subject Matter
Claims 7, 9, and 10 are allowed.
Yoshida et al. (US 2016/0372722) shows the joint between an insertion portion (9b) of the negative electrode terminal (9) and the edge of the countersunk hole (8e):

    PNG
    media_image1.png
    601
    819
    media_image1.png
    Greyscale
(par.0046, fig.5), wherein the countersunk hole (8e) is formed in the terminal connection portion (8a) of negative electrode collector (8) (fig.3 and 4, par. 0039-0043).
However, Yoshida et al. do not teach a solidified portion that has a recessed portion, as in claim 7.
There are no prior art teachings that would motivate one of ordinary skill to modify Yoshida et al. and obtain the secondary battery in claim 7.
Claims 1-6 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Yoshida et al. (US 2016/0372722) fail to teach a current collector having a tapered portion and a solidified portion that has the recessed portion, as in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ANCA EOFF/Primary Examiner, Art Unit 1796